                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MICHAEL LEE, on behalf of himself
and others similarly situated,

       Plaintiff,

v.                                                                  1:19-cv-01074-RB-LF

WELLBRIDGE CLUB
MANAGEMENT, L.L.C.,

       Defendant.

                      ORDER ADOPTING JOINT STATUS REPORT
                        AND PROVISIONAL DISCOVERY PLAN
                    AND SETTING CASE MANAGEMENT DEADLINES
                           AND DISCOVERY PARAMETERS

       THIS MATTER came before the Court on a Rule 16 scheduling conference held on

January 21, 2020.   Following a review of the attorneys’ Joint Status Report and Provisional

Discovery Plan filed on January 14, 2020, and after conferring with counsel, the Court adopts the

Joint Status Report and Provisional Discovery Plan modified as follows:

       a)      Maximum of 25 Interrogatories by each party to any other party;

       b)      Maximum of 35 Requests for Production by each party to any other party;

       c)      Maximum of 50 Requests for Admission by each party to any other party;

       d)      Maximum of 6 depositions by Plaintiff and 6 depositions by Defendant; and

       e)      Depositions of all witnesses are limited to 7 hours, unless extended by agreement
               of the parties.

       Service of written discovery shall be considered timely only if the responses are due

prior to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline.
The Court has set the following case management deadlines:

         a)      Deadline for Plaintiff to amend and join additional           March 31, 2020
                 parties by written consent or to seek the Court’s
                 leave to amend and join additional parties in
                 compliance with FED. R. CIV. P. 15(a)(2):


         b)      Deadline for Defendant to amend and join                      April 14, 2020
                 additional parties by written consent or to seek the
                 Court’s leave to amend and join additional parties in
                 compliance with FED. R. CIV. P. 15(a)(2):


         c)      Plaintiff’s Rule 26(a)(2) expert disclosure: 1                April 30, 2020

         d)      Defendant’s Rule 26(a)(2) expert disclosure:1                 May 14, 2020

         e)      Termination date for discovery:                               July 20, 2020

         f)      Motions relating to discovery to be filed by:                 August 10, 2020

         g)      Deadline to file motion for class certification and/or        August 20, 2020
                 motion for certification of collective action:

        The Court will set a status conference to discuss any additional discovery and to set further

deadlines once any motion for class certification is decided. Deadlines for filing the pretrial order

will be set at a later date.

        Any extension of the case management deadlines must be approved by the Court. Any

requests for additional discovery must be submitted to the Court by motion prior to the expiration

of the discovery deadline.

         IT IS SO ORDERED.
                                                __________________________
                                                Laura Fashing
                                                United States Magistrate Judge

1
  Parties must disclose the names of all expert witnesses, including treating physicians, the subject
matter on which the experts will present evidence, and a summary of the facts and opinions to
which the experts are expected to testify by this date. Experts who are retained or specifically
employed to provide expert testimony also must submit an expert report by this date. See Fed. R.
Civ. P. 26(a)(2). The parties must have their retained expert(s) ready to be deposed when they
identify them and provide their reports. Expert witnesses who are not required to provide a
written report may be deposed before summary disclosure.
